Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 24 May 2022.
Claims 1, 3, 6, 8, 10, 11-18, and 20 were amended. Claims 9 and 19 were canceled. 
Claims 1-8, 10-18, and 20 are currently pending and have been examined.	

Response to Arguments
Regarding the objection to claim 18
Applicant’s amendments have overcome the objection to claim 18. It is withdrawn. 
Regarding the double patenting rejection of claim 5
Applicant’s amendments have overcome the double patenting rejections. They are withdrawn.
Regarding the interpretation of the claims under 35 U.S.C. 112(f)
Applicant’s amendments have obviated the interpretation under 35 U.S.C. 112(f). It is withdrawn. 
Regarding the rejections under 35 U.S.C. 112(b)
Applicant’s amendments have obviated the rejections under 35 U.S.C. 112(b). They are withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s amendments have overcome the rejection of claims 18 and 20 as being drawn to non-statutory subject matter. However, claims 18 and 20 are still rejected under 35 U.S.C. 101 as being directed to an abstract idea, as below. 
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. Applicant asserts that “as a result of the claimed limitations, the acquired user defect descriptive information can be used to customize the way of receiving user instructions and thereby helping to solve the issues of hailing taxis for people with defects.” Applicant’s remarks, p. 9. This is not persuasive. Applicant’s amended independent claims 1 and 10 recite, in relevant part, “acquiring user information of the first user, wherein the user information comprises at least user defect descriptive information,” and “setting a manner of receiving a car-hailing instruction from the first user according to the user defect descriptive information.” Applicant’s originally filed specification discloses the same language verbatim on p. 8, ll. 17-22. P. 8, ll. 23-26 disclose that visual impairments will enable voice input and hearing impairments will enable a textual input. Even if these disclosures are required to be read into the claim, which they are not under 2111.01, this is still an improvement to the abstract idea without further recitation in the claim. At the level of breadth recited, these recitations amount to performing on a computer what is achievable by a human analog. That is to say, a human customer service representative could ascertain that a customer is seeing or hearing impaired and adjust accordingly. Applying this abstract idea using the computer as a tool is insufficient to amount to a practical application or significantly more. Applicant’s claims do not recite, and the originally filed specification do not require a reading into the claims, elements which cause the functioning of the computer to change or improve, or which otherwise meaningfully limit the abstract idea. 
Applicant has not amended independent claim 5, and the amendments to independent claim 14 are not reflected in Applicant’s arguments. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained.  
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant first asserts that “the Office misunderstood the features of the claimed subject matter.” Applicant’s remarks, p. 9. However, Applicant then goes on to discuss the cited art, and does not set forth what features were misunderstood. Therefore, this is not persuasive. 
Applicant next asserts that the citations of Marueli in the non-final action are derived from two different embodiments which were improperly combined. Applicant’s remarks, p. 10. This is not persuasive. Marueli paragraph 0042 discloses multiple different options for the receipt of the ride request, but there is no disclosure in any of the paragraphs cited that these embodiments are meant to be separable in any way from ascertaining that the ride request is received. It is combinable with the embodiments disclosed in 0038-0041, which disclose that a ride request may require authorization. Applicant does not assert or otherwise establish why the embodiments are allegedly separable between paragraphs 0038-0041 and 0042. Applicant does not make any showing as to why these are different, separable embodiments, rather than additional disclosure pertaining to alternatives to be employed in one embodiment, namely one in which the ride request requires authorization. Applicant also points to no portion of the specification which makes such a distinction. 
Applicant also fails to provide a citation for [1-4] and the assertion that it is an inherently distinct embodiment. The non-final action cited paragraph 0045, which is also cited for [1-3]. Moreover, 0045 begins with "when authorization is needed...", and paragraph 0042 discloses different mechanisms for authorization being communicated. Applicant has made no showing as to why these are distinguishable embodiments that are improper to combine. One having ordinary skill in the art would not be obligated to conclude that different options disclosed in a single paragraph constitute separable embodiments that are improper to combine, and Applicant has made no showing other than the mere assertion that it is so.
Applicant next asserts that the disclosure of Marueli, in which a server forwards a request to the authorizing party, is distinguishable from Applicant’s claims. Applicant’s remarks, pp. 10-11. However, Applicant’s claims do not recite direct receipt of the request without forwarding the request through a server, and no such special definition is set forth in Applicant’s disclosure. That the action is initiated by the user in the amendment does not change that one having skill in the art would understand that a request might be sent through a server then to an authorizing device, rather than directly. 
The language of the reference has been quoted more directly to further clarify what elements disclose Applicant’s claimed invention. 
Applicant next asserts that, because Shibasaki discloses that the content is distributed to the parent device and then from there to the child device, that it is distinguishable from Applicant’s claimed invention. Applicant’s remarks, p. 11. However, the distribution occurs after the portion of Shibasaki that was relied upon, and is irrelevant to the purpose for which Shibasaki was cited. Specifically, Shibasaki was cited for a request sent directly to a parent device which then forwards the request to the server. See the non-final action, p. 16. What happens after that is uncited because it is not relied upon. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that the “claimed subject matter simplifies the operation of the first user, and solves the problems that special groups, such as the elderly and the disabled, cannot explain the specific location or cannot hail a taxi at all, which are not involved in the reference documents cited by the examiner.” Applicant’s remark, p. 11. Marueli explicitly discloses in [0042], cited in the non-final action, that the request may be for transportation of a child, which would fall within the same type of “special group” as asserted by Applicant. Applicant makes no characterization as to why a child would not fit into Applicant’s characterization of a user that “cannot explain the specific location or cannot hail a taxi at all.” 
Applicant has not amended claims 5-7 and therefore the arguments pertaining to the amendments of claim 1 are not persuasive as applied to claim 5. Similarly, the amendments regarding the manner of receiving are not recited in claim 14, so these arguments are not persuasive for claim 14. 
The remainder of Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner will grant one after-final interview. 

Claim Objections
Claim 13 is objected to because of the following informalities:  lines 3-4 recite, in relevant part, a “functional key of the first terminal to triggering a corresponding function,” emphasis modified. For purposes of examination this is being interpreted as “functional key of the first terminal to trigger a corresponding function.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-4 recite a method and a computer for implementing the method, claims 5-8 and 14-17 recite a method and a device for implementing the method, and claims 10-13 recite a terminal (apparatus). These are statutory categories.
Step 2A, prong 1: Independent claims 1 and 10 recite acquiring user information of the first user, wherein the user information comprises at least user defect descriptive information; setting a manner of receiving a car-hailing instruction from the first user according to the user defect descriptive information; receiving a car-hailing instruction from the first user in the manner of receiving; and sending a car-hailing notification to a second user associated with the first user in accordance with the car-hailing instruction so that the second user sends car-hailing information to a target for car hailing according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. Independent claims 5 and 14 recite receiving a car-hailing instruction; and sending a car-hailing notification to a target according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first user, user information of the first user and a destination. Relaying a car-hailing request including details between users to a car-hailing service constitutes at least one of managing interpersonal behavior and/or a commercial interaction, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the first terminal, the second terminal, and the target object. In claim 5 the additional elements are the first and second terminals and the target object. In claim 10 the additional elements are the first terminal, a memory, one or more processors, the instructions, the second terminal, and the target object. In claim 14 the additional elements are the second terminal, the memory, the instructions, the one or more processors, the first and second terminals, and the target object. Applicant’s originally filed specification discloses that the “target object may be a server of car-hailing software, or a designated terminal, such as an on-line car-hailing order receiving driver fixedly allocated to the first user,” and expressly does not limit the embodiment thereto as on p. 11, ll. 1-4. The first and second terminals are disclosed as “any device having a data communication function” as on p. 5, ll. 1-9. Therefore, all of these elements are generically recited computing element. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Thus, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
 Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the commercial interaction. Claims 2, 7, 11, and 16 recite receiving at least one of several types of vehicle location information responsive to a user inquiry. Claims 3 and 12 recite receiving user descriptive information. Claim 4 recites receiving the car-hailing instruction responsive to a button push. Claims 6 and 15 recite communicating with a third user of a vehicle providing passenger service and the first terminal, the communication comprising at least one of talking, text information or image information. Claims 8 and 17 recite determining whether the first user is within a range of a destination and sending a notification to a third user when the first user is within the range as instructed by the second user. Claims 18 and 20 recite that the method is implemented. Claim 13 recites providing a button for car-hailing on the second device. All of these steps further define the commercial interaction, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claims 18 and 20 recite that the method is implemented using non-transitory computer readable storage medium, instructions, and a processor. Dependent claims are read to incorporate the limitations of the claims from which they depend, including the independent claims. Therefore, even though the claim language of claims 9, 14, and 19-20 do not individually recite the abstract idea, read in light of the independent claim, these claims still recite an abstract idea, which is implemented using the elements of these claims. Otherwise, the dependent claims recite additional elements that are, for example, third terminals, vehicle terminals, or elements implemented within the terminals. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170169622 to Marueli et. al. (“Marueli”) in view of U.S. Patent Publication No. 20090317066 to Shibasaki et. al. (“Shibasaki”).
Claim 5
Marueli discloses the following elements:
A car-hailing method, being applied to a second terminal used by a second user, comprising: ([0076] a method for authorizing transportation for another user)
receiving a car-hailing notification sent by a first terminal; ([0042] passenger generates request using application logic of the passenger’s device; [0041] system determines whether additional approval is required; [0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
and sending car-hailing information to a target object according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. ([0045] authorizing party’s device sends transportation request to the backend system authorizing the transportation request; [0065] transportation request data may include current location of the passenger (first terminal), identification (user information) of the passenger, and a destination of the passenger; [0071] transportation request may originate with authorizing entity’s device)
Marueli discloses that a user may request a ride, that the ride may need to be authorized by a third party, and that the third party may authorize the ride and may originate the ride request. Therefore, at the breadth of the claim language, the claim is met. Nevertheless, in the interest of compact prosecution, Shibasaki discloses that the child device acquires information specifying content to be purchased and sends a purchase instruction to the parent device. The parent device makes a purchase request for the content to the content distributing apparatus. Shibasaki, paragraph [0052], [0164]-[0165]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parent-approved transportation system of Marueli the child-to-parent-to-server request as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 6
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
wherein after sending car-hailing information to a target object according to the car-hailing notification, the method further comprises: communicating with a third terminal of a vehicle providing passenger service and the first terminal, the communication comprising at least one of talking, text information or image information. ([0016]-[0017] application may provide functionality for calling or texting another user, specifically for letting the passenger (first user) contact the driver; see also [0021], [0045], [0054])
Claim 7
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
prompting vehicle-traveling information of the first terminal according to a user instruction of the second user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination, based on location information from the passenger’s device; [0065] system may provide an expected time of arrival)
Claim 8
Marueli in view of Shibasaki discloses the elements of claim 6, above. Marueli also discloses:
detecting whether the first terminal is located within a selected range of the destination; ([0040] passenger location is tracked using passenger device; [0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device)
and in response to the fact that the first terminal is located within the selected range, sending, to the third terminal, confirmation information that the first terminal has arrived according to a user instruction of the second user. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0040] passenger location is tracked using passenger device; [0073] server may provide navigation information and real-time updates to the driver device and direct the driver to the destination location; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device; [0021] driver is permitted to rate the passenger upon completion of the ride)
Claim 14
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
A second terminal used by a second user, comprising: ([0076] a method for authorizing transportation for another user; [0012] devices for accessing the system may include computing devices and mobile devices, including requesting device 104 and authorizing device 108)
a memory configured to store computer instructions; ([0029]-[0031] computing devices may include one or more processors, memory elements, and instructions)
and one or more processors configured to execute the computer instructions to perform the following actions: ([0029]-[0031] computing devices may include one or more processors, memory elements, and instructions)
receiving a car-hailing notification sent by a first terminal; (communication interface 312, fig. 3; [0042] passenger generates request using application logic of the passenger’s device; [0041] system determines whether additional approval is required; [0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
and sending car-hailing information to a target object for car hailing according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. ([0045] when authorization is needed, the ride request information is sent to the authorizing party’s device; [0065] transportation request data may include current location of the passenger (first terminal), identification (user information) of the passenger, and a destination of the passenger; [0071] transportation request may originate with authorizing entity’s device)
Marueli discloses that a user may request a ride, that the ride may need to be authorized by a third party, and that the third party may authorize the ride and may originate the ride request. Therefore, at the breadth of the claim language, the claim is met. Nevertheless, in the interest of compact prosecution, Shibasaki discloses that the child device acquires information specifying content to be purchased and sends a purchase instruction to the parent device. The parent device makes a purchase request for the content to the content distributing apparatus. Shibasaki, paragraph [0052], [0164]-[0165]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parent-approved transportation system of Marueli the child-to-parent-to-server request as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 16
Marueli in view of Shibasaki discloses the elements of claim 14, above. Marueli also discloses:
prompting the vehicle-traveling information of the first terminal according to a user instruction of the second user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination; [0049] computing device of the passenger (first user) may display various information about the request before, during, or after fulfillment of the request, including that information shared with the authorizing party – in combination with [0048] this discloses that the passenger may receive the same location updates as the authorizing party; [0065] system may provide an expected time of arrival)
Claim 15
Marueli in view of Shibasaki discloses the elements of claim 14, above. Marueli also discloses:
after sending car-hailing information to a target object according to the car-hailing notification, communicating with a third terminal of a vehicle providing passenger service and the first terminal, the communicating comprising at least one of talking, text information or image information. (communication interface 312, fig. 3; [0017] application may provide functionality for calling or texting another user; [0021] once a pairing of the driver and the passenger is confirmed, the application may provide contact information through the application including calling, email, instant message, or text, between the passenger and the driver; see also, [0045], [0054])
Claim 17
Marueli in view of Shibasaki discloses the elements of claim 15, above. Marueli also discloses:
detecting whether the first terminal is located within a selected range of the destination; ([0040] passenger location is tracked using passenger device; [0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device)
and, in response to the fact that the first terminal is located within the selected range, sending, to the third terminal, confirmation information that the first terminal has arrived according to the user instruction of the second user. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0040] passenger location is tracked using passenger device; [0073] server may provide navigation information and real-time updates to the driver device and direct the driver to the destination location; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device; [0021] driver is permitted to rate the passenger upon completion of the ride)
Claim 20
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
A non-transitory computer readable storage medium comprising computer instructions stored thereon, which, when executed on a processor, causes the processor to perform the car-hailing method according to claim 5. ([0055] server, data store; [0056] processors and memory elements; [0057] memory may store software/firmware to perform processes disclosed; may be a non-transitory memory)

Claims 1-4, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170169622 to Marueli et. al. (“Marueli”) in view of U.S. Patent Publication No. 20090317066 to Shibasaki et. al. (“Shibasaki”) and further in view of U.S. Patent Publication No. 20170316696 to Bartel (“Bartel”).
Claim 1
Marueli discloses the following elements:
A car-hailing method, being applied to a first terminal used by a first user, the method comprising: ([0076] a method for authorizing transportation for another user)
acquiring user information of the first user, wherein the user information comprises at least user defect descriptive information; ([0041] system determines whether additional approval is required – this is user defect descriptive information; [0046]-[0047] system can determine whether a ride request is preapproved, including criteria for when preapproval can be implemented and when it cannot)
setting a manner of receiving a car-hailing instruction from the first user according to the user defect descriptive information; ([0041] system determines whether additional approval is required; [0046]-[0047] system can determine whether a ride request is preapproved, including criteria for when preapproval can be implemented and when it cannot; [0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
receiving a car-hailing instruction from the first user in the manner of receiving; ([0042] passenger generates request using application logic of the passenger’s device; system determines whether the request requires authorization (approval) from another party; if authorization is required [0045] a request for authorizing the transportation may be sent to the terminal of the authorizing party)
and sending a car-hailing notification to a second terminal associated with the first terminal in accordance with the car-hailing instruction so that ([0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
the second terminal sends car-hailing information to a target object for car hailing according to the car-hailing notification, ([0045] authorizing party’s device sends transportation request to the backend system authorizing the transportation request)
the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. ([0065] transportation request data may include current location of the passenger (first terminal), identification (user information) of the passenger, and a destination of the passenger; [0071] transportation request may originate with authorizing entity’s device)
Marueli discloses that a user may request a ride, that the ride may need to be authorized by a third party, and that the third party may authorize the ride and may originate the ride request. Applicant’s specification also discloses that the “defect” may include any of “a visual defect, a hearing defect, a language communication defect or physical disability,” (p. 2, ll. 9-10), and that the groups contemplated may include “the elder or disabled having a visual, hearing or language impairment,” on p. 8, ll. 2-3. These example embodiments would be reasonable construed as including a child, who might have, for example, a language defect as compared to an adult. Therefore, at the breadth of the claim language, the claim is met by Marueli alone. Nevertheless, in the interest of compact prosecution, Shibasaki discloses that the child device acquires information specifying content to be purchased and sends a purchase instruction to the parent device. The parent device makes a purchase request for the content to the content distributing apparatus. Shibasaki, paragraph [0052], [0164]-[0165]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parent-approved transportation system of Marueli the child-to-parent-to-server request as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
The claims do not recite that the “manner of receiving” pertains to a visual or hearing impairment, and no special definition exists which requires reading this limitation into the claim. See MPEP 2111.01. Nevertheless, in the interest of compact prosecution, Bartel discloses that transportation profiles can store user information pertaining to a user’s physical impairment and cause the application running on the user’s device to generate an interface in which the user can create an accessibility profile in [0025], that the system can generate “configuration sets” for the user device and self-driving vehicle in [0034], and that the user device “can execute a speech recognition module to enable the user to provide voice inputs” in [0062]. Bartel also discloses that the system can cause the user device to initiate one or more assistance functions based on user physical impairment information in [0082]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the user-profile based accommodation system of Marueli in view of Shibasaki the physical impairment accommodation system as taught by Bartel in order to “create a rider profile comprising rider profile data indicating the physical impairment” so that the self-driving vehicle ride request system can “accommodate the user's physical impairment.” Bartel, paragraphs [0084], [0083].
Claim 2
Marueli in view of Shibasaki and Bartel discloses the elements of claim 1, above. Marueli also discloses:
prompting vehicle-traveling information according to a user instruction of the first user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination; [0049] computing device of the passenger (first user) may display various information about the request before, during, or after fulfillment of the request, including that information shared with the authorizing party – in combination with [0048] this discloses that the passenger may receive the same location updates as the authorizing party; [0065] system may provide an expected time of arrival)
Claim 3
Marueli in view of Shibasaki and Bartel discloses the elements of claim 1, above. Marueli also discloses that user account information may include a preferred type of car in [0062], which one having ordinary skill in the art may reasonably conclude includes an accessible vehicle for users requiring mobility aids. Marueli does not explicitly disclose that the passenger account data may include user defect descriptive information which comprises at least one of a visual defect, a hearing defect, a language communication defect, or physical disability. However, Bartel discloses:
wherein the user defect descriptive information comprises at least one of a visual defect, a hearing defect, a language communication defect or physical disability. ([0025] transportation profiles can store user information pertaining to a user’s physical impairment and cause the application running on the user’s device to generate an interface in which the user can create an accessibility profile, and that the accessibility profile may include indications of visual, auditory, or movement impairments)
Marueli in view of Shibasaki discloses a system which authorizes a transportation request for a requestor, such as a child. Bartel discloses that the defect associated with a user might include any of visual, auditory, or movement impairments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the user-profile based accommodation system of Marueli in view of Shibasaki the physical impairment accommodation system as taught by Bartel in order to “create a rider profile comprising rider profile data indicating the physical impairment” so that the self-driving vehicle ride request system can “accommodate the user's physical impairment.” Bartel, paragraphs [0084], [0083].
Claim 4
Marueli in view of Shibasaki and Bartel discloses the elements of claim 1, above. Marueli also discloses:
wherein before receiving a car-hailing instruction, the method further comprises operating a car-hailing response functional the first terminal to trigger a corresponding function, the function comprising at least one of one-key car hailing, join a call, voice broadcast or contact a second user. ([0017] application may provide functionality for calling or texting another user; see also [0021], [0045], [0054])
Marueli does not explicitly disclose that the communication functions may be initiated with a functional key. However, Shibasaki discloses that manipulation of input buttons may be used to induce contact with another user to request authorization for a purchase, i.e. prior to receiving the purchase instruction, in [0139]. See also [0083], [0166]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the contact function of Marueli the button as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 10
Marueli discloses the following elements:
A first terminal used by a first user, comprising: ([0012] devices for accessing the system may include computing devices and mobile devices, including requesting device 104 and authorizing device 108)
a memory configured to store computer instructions; ([0029]-[0031] computing devices may include one or more processors, memory elements, and instructions)
and one or more processors configured to execute the computer instructions to perform the following actions; ([0029]-[0031] computing devices may include one or more processors, memory elements, and instructions)
acquiring user information of the first user, wherein the user information comprises at least user defect descriptive information; ([0041] system determines whether additional approval is required – this is user defect descriptive information; [0046]-[0047] system can determine whether a ride request is preapproved, including criteria for when preapproval can be implemented and when it cannot)
setting a manner of receiving a car-hailing instruction from the first user according to the user defect descriptive information; ([0041] system determines whether additional approval is required; [0046]-[0047] system can determine whether a ride request is preapproved, including criteria for when preapproval can be implemented and when it cannot; [0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
receiving a car-hailing instruction from the first user in the manner of receiving; ([0042] passenger generates request using application logic of the passenger’s device; system determines whether the request requires authorization (approval) from another party; if authorization is required [0045] a request for authorizing the transportation may be sent to the terminal of the authorizing party)
and sending a car-hailing notification to a second terminal associated with the first terminal in accordance with the car-hailing instruction so that ([0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
the second terminal sends car-hailing information to a target object for car hailing according to the car-hailing notification, ([0045] authorizing party’s device sends transportation request to the backend system authorizing the transportation request)
the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. ([0065] transportation request data may include current location of the passenger (first terminal), identification (user information) of the passenger, and a destination of the passenger; [0071] transportation request may originate with authorizing entity’s device)
Marueli discloses that a user may request a ride, that the ride may need to be authorized by a third party, and that the third party may authorize the ride and may originate the ride request. Applicant’s specification also discloses that the “defect” may include any of “a visual defect, a hearing defect, a language communication defect or physical disability,” (p. 2, ll. 9-10), and that the groups contemplated may include “the elder or disabled having a visual, hearing or language impairment,” on p. 8, ll. 2-3. These example embodiments would be reasonable construed as including a child, who might have, for example, a language defect as compared to an adult. Therefore, at the breadth of the claim language, the claim is met by Marueli alone. Nevertheless, in the interest of compact prosecution, Shibasaki discloses that the child device acquires information specifying content to be purchased and sends a purchase instruction to the parent device. The parent device makes a purchase request for the content to the content distributing apparatus. Shibasaki, paragraph [0052], [0164]-[0165]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parent-approved transportation system of Marueli the child-to-parent-to-server request as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
The claims do not recite that the “manner of receiving” pertains to a visual or hearing impairment, and no special definition exists which requires reading this limitation into the claim. See MPEP 2111.01. Nevertheless, in the interest of compact prosecution, Bartel discloses that transportation profiles can store user information pertaining to a user’s physical impairment and cause the application running on the user’s device to generate an interface in which the user can create an accessibility profile in [0025], that the system can generate “configuration sets” for the user device and self-driving vehicle in [0034], and that the user device “can execute a speech recognition module to enable the user to provide voice inputs” in [0062]. Bartel also discloses that the system can cause the user device to initiate one or more assistance functions based on user physical impairment information in [0082]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the user-profile based accommodation system of Marueli in view of Shibasaki the physical impairment accommodation system as taught by Bartel in order to “create a rider profile comprising rider profile data indicating the physical impairment” so that the self-driving vehicle ride request system can “accommodate the user's physical impairment.” Bartel, paragraphs [0084], [0083].
Claim 11
Marueli in view of Shibasaki and Bartel discloses the elements of claim 10, above. Marueli also discloses:
prompting vehicle-traveling information according to a user instruction of the first user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination; [0049] computing device of the passenger (first user) may display various information about the request before, during, or after fulfillment of the request, including that information shared with the authorizing party – in combination with [0048] this discloses that the passenger may receive the same location updates as the authorizing party; [0065] system may provide an expected time of arrival)
Claim 12
Marueli in view of Shibasaki and Bartel discloses the elements of claim 1, above. Marueli also discloses that user account information may include a preferred type of car in [0062], which one having ordinary skill in the art may reasonably conclude includes an accessible vehicle for users requiring mobility aids. Marueli does not explicitly disclose that the passenger account data may include user defect descriptive information which comprises at least one of a visual defect, a hearing defect, a language communication defect, or physical disability. However, Bartel discloses:
wherein the user defect descriptive information comprises at least one of a visual defect, a hearing defect, a language communication defect or physical disability. ([0025] transportation profiles can store user information pertaining to a user’s physical impairment and cause the application running on the user’s device to generate an interface in which the user can create an accessibility profile, and that the accessibility profile may include indications of visual, auditory, or movement impairments)
Marueli in view of Shibasaki discloses a system which authorizes a transportation request for a requestor, such as a child. Bartel discloses that the defect associated with a user might include any of visual, auditory, or movement impairments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the user-profile based accommodation system of Marueli in view of Shibasaki the physical impairment accommodation system as taught by Bartel in order to “create a rider profile comprising rider profile data indicating the physical impairment” so that the self-driving vehicle ride request system can “accommodate the user's physical impairment.” Bartel, paragraphs [0084], [0083].
Claim 13
Marueli in view of Shibasaki and Bartel discloses the elements of claim 10, above. Marueli also discloses:
operating a car-hailing response functional . ([0017] application may provide functionality for calling or texting another user; see also [0021], [0045], [0054])
Marueli does not explicitly disclose that the communication functions may be initiated with a functional key. However, Shibasaki discloses that manipulation of input buttons may be used to induce contact with another user to request authorization for a purchase, i.e. prior to receiving the purchase instruction, in [0139]. See also [0083], [0166]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the contact function of Marueli the button as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 18
Marueli in view of Shibasaki and Bartel discloses the elements of claim 1, above. Marueli also discloses:
A non-transitory computer readable storage medium comprising computer instructions stored thereon, which, when executed on a processor, causes the processor to perform the car-hailing method according to claim 1. ([0055] server, data store; [0056] processors and memory elements; [0057] memory may store software/firmware to perform processes disclosed; may be a non-transitory memory)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628